 


109 HR 2527 IH: Residents and Public Interest Attorneys Deferment Act
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2527 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To expand the bases on which student loan borrowers may obtain deferments of their repayment obligations. 
 
 
1.Short titleThis Act may be cited as the Residents and Public Interest Attorneys Deferment Act . 
2.Additional deferments 
(a)FFEL and Direct loansSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended— 
(1)by striking or at the end of clause (ii); and 
(2)by inserting after clause (iii) the following new clauses: 
 
(iv)during any period in which the borrower is serving an internship, or a medical or dental residency, the successful completion of which is required in order to receive professional recognition required to begin professional practice or service;  
(v)not in excess of 2 years during which the borrower is serving in a public service fellowship with any public entity, such as service under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.); or 
(vi)not in excess of 2 years during which the borrower is employed full-time as a public defender or prosecutor;. 
(b)Perkins loansSection 464(c)(2)(A) of such Act (20 U.S.C. 1087dd(c)(2)(A)) is amended— 
(1)by striking or at the end of clause (iii); 
(2)by redesignating clause (iv) as clause (vii); and 
(3)by inserting after clause (iii) the following new clauses: 
 
(iv)during any period in which the borrower is serving an internship, or a medical or dental residency, the successful completion of which is required in order to receive professional recognition required to begin professional practice or service;  
(v)not in excess of 2 years during which the borrower is serving in a public service fellowship with any public entity, such as service under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.); 
(vi)not in excess of 2 years during which the borrower is employed full-time as a public defender or prosecutor; or. 
 
